MEMORANDUM **
Jesus Ramirez Castellón appeals the 151-month sentence imposed following his guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(viii). We dismiss for lack of jurisdiction.
The government contends that Ramirez Castellon’s appeal waiver precludes this appeal. An appeal waiver is valid if it is knowingly and voluntarily made. See United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991). Here, the waiver was knowing and voluntary because Ramirez Castellón was appraised of his rights in the Rule 11 hearing and in the plea agreement. We dismiss this appeal because the district court sentenced Ramirez Castellón within the terms of the plea agreement and the appeal waiver is valid. See United States v. Michlin, 34 F.3d 896, 898-901 (9th Cir.1994); Bolinger, 940 F.2d at 480.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.